

Exhibit 10.4


FIRST AMENDMENT TO RECAPITALIZATION AGREEMENT
This First Amendment to Recapitalization Agreement (this “First Amendment”),
dated as of May 9, 2018 (the “Amendment Effective Date), is by and among
Diamondback Energy, Inc., a Delaware corporation (the “Transferor”), Viper
Energy Partners LLC, a Delaware limited liability company (the “Operating
Company”), Viper Energy Partners GP LLC, a Delaware limited liability company
(the “General Partner”), and Viper Energy Partners LP, a Delaware limited
partnership (the “Partnership”). The Transferor, the Operating Company, the
General Partner and the Partnership are hereinafter sometimes referred to
individually as a “Party” and together as the “Parties.”
RECITALS
WHEREAS, the Parties previously entered into that certain Recapitalization
Agreement, dated as of March 28, 2018 (the “Recapitalization Agreement”);
WHEREAS, the Parties desire to amend the Recapitalization Agreement as set forth
herein; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Recapitalization Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the
Recapitalization Agreement and this First Amendment, the Parties hereby agree as
follows:
1.
Amendment to Section 1.1. Section 1.1 of the Recapitalization Agreement is
hereby amended by adding the following definition:

“‘Additional Class B Consideration’ has the meaning set forth in Section 2.4.”
“‘GP Contribution’ has the meaning set forth in Section 2.5.”
2.
Add Section 2.4. The below text is hereby added to the Recapitalization
Agreement as Section 2.4:

“Section 2.4    Additional Class B Consideration. Following the Closing and
immediately after the effectiveness of the Partnership’s election to be treated
as a corporation for U.S. federal income tax purposes, the Transferor will
contribute $1,000,000 in cash (the “Additional Class B Consideration”) to the
Partnership as additional consideration for receiving the Partnership Closing
Consideration.”
3.
Add Section 2.5. The below text is hereby added to the Recapitalization
Agreement as Section 2.5:






--------------------------------------------------------------------------------




“Section 2.5    GP Contribution. Following the Closing and immediately after the
effectiveness of the Partnership’s election to be treated as a corporation for
U.S. federal income tax purposes, the General Partner will contribute $1,000,000
in cash (the “GP Contribution”) to the Partnership as additional capital
contribution related to its general partner interest in the Partnership.”
4.
Add Section 7.6. The below text is hereby added to the Recapitalization
Agreement as Section 7.6:

“Section 7.6    Post-Closing Covenants.
(a)    If at any time after the Closing, any further action is necessary to
carry out the purposes of this Agreement, each of the Parties will take such
further action (including the execution and delivery of such further instruments
and documents) as the other Party reasonably may request, all at the sole cost
and expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefor).
(b)    In accordance with Section 2.4, the Transferor shall deliver the
Additional Class B Consideration to the Partnership, and in accordance with
Section 2.5, the General Partner shall deliver the GP Contribution to the
Partnership, in each case, immediately after (and not before) the effectiveness
of the Partnership’s election to be treated as a corporation for U.S. federal
income tax purposes.
(c)    Subject to the determinations and approvals of the General Partner
required in accordance with the Restated Partnership Agreement, the General
Partner agrees to amend the Restated Partnership Agreement as set forth in the
form attached hereto as “Exhibit A” effective on the date of the effectiveness
of the Partnership’s election to be treated as a corporation for U.S. federal
income tax purposes.”
5.
Effectiveness. This First Amendment shall become effective as of the Amendment
Effective Date.

6.
Effect on Recapitalization Agreement. From and after the Amendment Effective
Date, each reference in the Recapitalization Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import, and each similar
reference in any document related thereto, or executed in connection therewith,
shall mean and be a reference to the Recapitalization Agreement as amended by
this First Amendment, and the Recapitalization Agreement and this First
Amendment shall be read together and construed as one single instrument. This
First Amendment is intended to amend the Recapitalization Agreement. Except as
specifically set forth herein, all other terms and conditions of the
Recapitalization Agreement shall remain in full force and effect without
modification.

7.
Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of each of the Parties hereto and each of their respective successors
and permitted assigns. Nothing in this First Amendment expressed or implied is
intended or shall be construed to give any



2



--------------------------------------------------------------------------------




rights to any person or entity other than the parties hereto and their
successors and permitted assigns.
8.
Counterparts. This First Amendment may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

9.
Applicable Law. This First Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

10.
Severability. Each clause or provision of this First Amendment shall be
considered severable and if for any reason any clause or provision herein is
determined to be invalid, unenforceable or illegal under any existing or future
law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this First Amendment that are valid,
enforceable and legal.

11.
Ratification of Recapitalization Agreement. Except as expressly modified and
amended herein, all of the terms and conditions of the Recapitalization
Agreement shall remain in full force and effect.

[SIGNATURE PAGES FOLLOW]






3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this First Amendment to
Recapitalization Agreement to be executed as of the date and year first above
written.


DIAMONDBACK ENERGY, INC.
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Executive Vice President and Chief Financial Officer





Signature Page to First Amendment to Recapitalization Agreement

--------------------------------------------------------------------------------




VIPER ENERGY PARTNERS LP, by Viper Energy Partners GP LLC, its general partner
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Executive Vice President and Chief Financial Officer





Signature Page to First Amendment to Recapitalization Agreement

--------------------------------------------------------------------------------




VIPER ENERGY PARTNERS GP LLC
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Executive Vice President and Chief Financial Officer





Signature Page to First Amendment to Recapitalization Agreement

--------------------------------------------------------------------------------




VIPER ENERGY PARTNERS LLC
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Executive Vice President and Chief Financial Officer





Signature Page to First Amendment to Recapitalization Agreement

--------------------------------------------------------------------------------





Exhibit A


Form of
First Amendment to the Second Amended and Restated Limited Partnership Agreement
of Viper Energy Partners LP


Exhibit A

--------------------------------------------------------------------------------






FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
VIPER ENERGY PARTNERS LP


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF VIPER ENERGY PARTNERS LP, dated as of May [__], 2018 (this
“Amendment”), is entered into by VIPER ENERGY PARTNERS GP LLC (the “General
Partner”), a Delaware limited liability company and the general partner of VIPER
ENERGY PARTNERS LP (the “Partnership”), a Delaware limited partnership, pursuant
to the authority granted to the General Partner in Section 13.1 of the Second
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of May 9, 2018 (the “Partnership Agreement”). Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Partnership
Agreement.


RECITALS


WHEREAS, the Partnership is authorized and will promptly elect to be classified
as an association taxable as a corporation for federal income tax purposes
pursuant to Treasury Regulations Section 301.7701-3(c) (the “Tax Election”)
after the closing of the transactions contemplated by the Recapitalization
Agreement, as amended;


WHEREAS, Section 13.1(d)(i) of the Partnership Agreement provides that the
General Partner may, without the approval of any other Partner, amend any
provision of the Partnership Agreement to reflect a change that the General
Partner determines does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect; and


WHEREAS, acting pursuant to the power and authority granted to it under Section
13.1(d) of the Partnership Agreement, the General Partner has determined that
the amendments contemplated by this Amendment do not adversely affect the
Limited Partners (including any particular class of Partnership Interests as
compared to other classes of Partnership Interests) in any material respect;


NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:


A.    Amendments





--------------------------------------------------------------------------------







1.
Section 1.1 is hereby amended by adding the following defined terms in
appropriate alphabetical order:



“Class B Capital Contribution Amount” equals $1,000,000.


“Class B Capital Contribution Per Unit Amount” equals the Class B Capital
Contribution Amount divided by 73,150,000 Class B Units, subject to adjustment
for any splits or combinations pursuant to Section 5.7.


“Class B Distribution Amount” means an amount per Class B Unit equal to 2% of
the Class B Capital Contribution Per Unit Amount.


“First Amendment” means that certain First Amendment to Second Amended and
Restated Agreement of Limited Partnership of Viper Energy Partners LP, dated as
of May [__], 2018.


“GP Capital Contribution Amount” equals $1,000,000.


“GP Distribution Amount” means an amount equal to 2% of the GP Capital
Contribution Amount.


2.
The defined term “Class B Unit” is hereby amended and restated in its entirety
as follows:



“Class B Unit” means a Unit representing, when outstanding, a fractional part of
the Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Class B Units in this Agreement.


3.
The defined term “General Partner Interest” is hereby amended and restated in
its entirety as follows:



“General Partner Interest” means the equity interest of the General Partner in
the Partnership (in its capacity as general partner and without reference to any
Limited Partner Interest held by it), which includes any and all rights, powers
and benefits to which the General Partner is entitled as provided in this
Agreement, together with all obligations of the General Partner to comply with
the terms and provisions of this Agreement.


4.
Section 5.1 is hereby amended by adding the following subsection (e) thereto:



“(e) Pursuant to the Recapitalization Agreement, as amended, Diamondback agreed
to contribute $1,000,000 to the Partnership as additional consideration for the
73,150,000 Class B Units and the General Partner agreed to contribute $1,000,000
to the Partnership as an additional contribution with respect to its General
Partner Interest, such contributions to be made on the effective date of the Tax
Election.”




3



--------------------------------------------------------------------------------





5.
Section 5.5(f) is hereby amended and restated in its entirety as follows:



“(f) Upon any exchange of OpCo Units and Class B Units for Common Units pursuant
to the Exchange Agreement, the Partnership shall issue to the exchanging holder
of such OpCo Units and Class B Units (i) a number of Common Units equal to the
number of OpCo Units delivered in connection with such exchange and (ii) an
amount of cash equal to the product of the number of Class B Units exchanged
multiplied by the Class B Capital Contribution Per Unit Amount. The Class B
Units involved in such exchange shall automatically be cancelled and shall cease
to be outstanding.”


6.
Section 6.1 is hereby amended and restated in its entirety as follows:



Section 6.1 Distributions to Record Holders.


“(a) The Board of Directors may adopt a cash distribution policy, which it may
change from time to time without amendment to this Agreement.


(b) Prior to making any distributions in respect of any calendar quarter to
Record Holders of Common Units pursuant to Section 6.1(c), the Partnership will
distribute to the Record Holders of Class B Units a quarterly amount per Class B
Unit equal to the Class B Distribution Amount and will distribute to the Record
Holder of the General Partner Interest a quarterly amount in respect of the
General Partner Interest equal to the GP Distribution Amount; provided, however,
that if insufficient cash is available for such distribution, any amount
distributed pursuant to this Section 6.1(b) will be distributed pro rata between
the Class B Units, on the one hand, and the GP Interest, on the other hand,
based on the ratio of (A) the product of the number of outstanding Class B Units
multiplied by Class B Distribution Amount to (B) the GP Distribution Amount.


(c) Except as contemplated by Section 5.7, after making the distributions in
Section 6.1(b), (i) the Partnership will make distributions, if any, to all
Record Holders of Common Units, Pro Rata and (ii) no distributions shall be made
under any circumstances in respect of any Class B Units, except to the extent
provided in Section 6.1(b).


(d) All distributions required to be made under this Agreement shall be made
subject to
Sections 17-607 and 17-804 of the Delaware Act.


(e) Notwithstanding Section 6.1(b) and Section 6.1(c), in the event of the
dissolution and liquidation of the Partnership, cash shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.


(f) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through any Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such


4



--------------------------------------------------------------------------------





payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.”


7.
Section 12.4(c) is hereby amended and restated in its entirety as follows:



“(c) All property and all cash in excess of that required to satisfy or
discharge liabilities as provided in Section 12.4(b) shall (i) first be
distributed to the Record Holders of Class B Units and the Record Holder of the
General Partner Interest pro rata between the Class B Units, on the one hand,
and the GP Interest, on the other hand, based on the ratio of (A) the product of
the number of outstanding Class B Units multiplied by the Class B Capital
Contribution Per Unit Amount to (B) the GP Capital Contribution Amount, until
the Record Holders of all outstanding Class B Units have received the Class B
Capital Contribution Per Unit Amount in respect of each such Class B Unit and
the Record Holder of the General Partner Interest has received an amount equal
to the GP Capital Contribution Amount, and then (ii) be distributed to the
Partners in accordance with the priorities for distributions set forth in
Section 6.1(c) (except that no further distributions shall be made in respect of
any Class B Units or in respect of the General Partner Interest) and such
distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).”


B.
Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.



C.
Severability. Each clause or provision of this Amendment shall be considered
severable and if for any reason any clause or provision herein is determined to
be invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.



D.
Ratification of Partnership Agreement. Except as expressly modified and amended
herein, all of the terms and conditions of the Partnership Agreement shall
remain in full force and effect.



[Signature page follows.]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.


GENERAL PARTNER
 
 
Viper Energy Partners GP LLC
 
 
By:
 
Name:
 
Title:
 







Signature Page to First Amendment to Second Amended and Restated Agreement of
Limited Partnership